Order filed September 14, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00651-CV
                                   ____________

    GULF COPPER & MANUFACTURING CORPORATION, Appellant

                                         V.

              AXON RIG CONCEPT & DESIGN, INC., Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-63456

                                     ORDER

      On April 27, 2017, this court abated this appeal because appellee/cross-
appellant Axon Rig Concept & Design, LLC, formerly known as Axon Rig
Concept & Design, Inc., petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number 17-
32332. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed on November 17, 2020.
The parties did not advise this court of the bankruptcy court action.
      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.

                                  PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.